Exhibit 10.2

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) a nonqualified
stock option (the “Option”) to purchase shares of common stock of the Company
(the “Company Stock”) as specified in the 2014 Long-Term Stock Option Grant
letter to which these Grant Conditions relate (the “Grant Letter”) at the
exercise price specified in the Grant Letter. The “Date of Grant” is
February 25, 2014.

(b) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Exercisability of Option.

(a) The Option shall become exercisable on the following dates, if the Grantee
continues to be employed by the Company or its subsidiaries or affiliates
(collectively the “Employer”) on the applicable dates listed below (each
individually, a “Vesting Date”):

 

Vesting Date

   Shares for Which the
Option is Exercisable  

February 25, 2015

     33.33 % 

February 25, 2016

     33.33 % 

February 25, 2017

     33.33 % 

(b) The exercisability of the Option is cumulative, but shall not exceed 100% of
the shares subject to the Option. If the foregoing schedule would produce
fractional shares, the number of shares for which the Option becomes exercisable
shall be rounded to the nearest whole share.

3. Term of Option; Termination of Employment. 

(a) Term. The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period (5:00 p.m. EST on the day prior
to February 25, 2024) (the “Expiration Date”), unless it is terminated at an
earlier date pursuant to the provisions of the Grant Letter, the Grant
Conditions or the Plan.



--------------------------------------------------------------------------------

(b) Termination of Employment. Except as described below, if the Grantee ceases
to be employed by the Employer, the Option (including any vested and unvested
portions) shall be forfeited as of the termination date and shall cease to be
outstanding. 

(c) “55 / 5” Rule Termination. If, after ten months following the Date of Grant,
the Grantee ceases to be employed by the Employer on account of “55 / 5” Rule
Termination (as defined below), the Option will thereafter become exercisable as
if the Grantee had continued to be employed by the Employer after the date of
such termination, provided such exercisability does not result in a violation of
any age discrimination or other applicable law. In the event of any “55 / 5”
Rule Termination, the Option will terminate upon the earlier of the Expiration
Date or the end of the five year period following the Grantee’s “55 / 5” Rule
Termination date. 

(d) Involuntary Termination. If the Grantee ceases to be employed by the
Employer on account of an Involuntary Termination (as defined below), the Option
shall be exercisable only with respect to that number of shares for which the
Option is exercisable on the Grantee’s termination date. The exercisable portion
of the Option shall terminate upon the earlier of the Expiration Date or the end
of the three month period following the Grantee’s termination date. Any
unexercisable portion of the Option will be forfeited as of the termination
date. 

(e) Voluntary Termination. If the Grantee ceases to be employed by the Employer
on account of a voluntary termination other than for Cause, the Option shall be
exercisable only with respect to that number of shares for which the Option is
exercisable on the Grantee’s termination date. The exercisable portion of the
Option shall terminate upon the earlier of the Expiration Date or the end of the
one month period following the Grantee’s termination date. Any unexercisable
portion of the Option will be forfeited as of the termination date. 

(f) Death or Long-Term Disability. If the Grantee ceases to be employed by the
Employer on account of death or the Grantee incurs a Long-Term Disability (as
defined below), the Option shall become fully and immediately exercisable. The
Option may be exercised at any time prior to the earlier of the Expiration Date
or the end of the 12 month period following the date of the Grantee’s death or
Long-Term Disability. 

(g) Restricted Period. If, pursuant to the foregoing provisions, the vested
Option would terminate (other than upon termination of employment for Cause) at
a time when trading in Company Stock is prohibited by law or by the Company’s
insider trading policy, the vested Option may be exercised until the earlier of
the Expiration Date or the 30th day after expiration of such prohibition.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, the Option shall
become fully and immediately exercisable and may be exercised at any time prior
to the earlier of the Expiration Date or the end of the three month period
following the Grantee’s termination date (or, if applicable, as set forth in
Section 4(c) above). Notwithstanding the foregoing, if the Grantee has a change
in control agreement in effect with the Company, the terms of the change in
control agreement and not the foregoing sentence shall govern exercisability of
the Option in the event of termination of employment upon, after or in
connection with a Change in Control, to the extent that such change in control
agreement conflicts with the terms of these Grant Conditions.



--------------------------------------------------------------------------------

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) ““55 / 5” Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.

6. Exercise Procedures. Subject to Sections 2, 3 and 4 above, the Grantee may
exercise the portion of the Option that has become exercisable, in whole or in
part, by delivering a notice of exercise to the Company in the manner prescribed
by the Management Development and Compensation Committee (the “Committee”). The
Grantee shall pay the exercise price (i) in cash, (ii) if permitted by the
Committee, by withholding shares of Company Stock subject to the exercisable
Option, which have a Fair Market Value on the date of exercise equal to the
exercise price, (iii) by delivering shares of Company Stock (or by attestation
to ownership of shares), which shall be valued at their Fair Market Value on the
date of exercise, and which shall have a Fair Market Value on the date of
exercise equal to the exercise price, (iv) by payment through a broker in
accordance with procedures acceptable to the Committee and permitted by
Regulation T of the Federal Reserve Board, or (v) by such other method as the
Committee may approve. The Committee may impose such limitation as it deems
appropriate on the use of shares to exercise the Option.

7. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable as described in Section 14 below to the extent that the Option is
exercisable pursuant to the Grant Letter and these Grant Conditions.

8. Delivery of Shares. The Company’s obligation to deliver shares upon exercise
of the Option shall be subject to applicable laws, rules and regulations and
also to such approvals by governmental agencies as may be deemed appropriate to
comply with relevant securities laws and regulations.



--------------------------------------------------------------------------------

9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the shares
subject to the Option, until shares have been issued upon the exercise of the
Option.

10. No Right to Continued Employment. The grant of the Option shall not confer
upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Option constitutes
the Grantee’s acknowledgment that all decisions and determinations of the
Committee with respect to the Plan, the Grant Letter, these Grant Conditions,
and the Option shall be final and binding on the Grantee and any other person
claiming an interest in the Option. 

12. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Option (the “Taxes”). The Employer will withhold shares of
Company Stock payable hereunder to satisfy the withholding obligation for Taxes
on amounts payable in shares, unless the Grantee provides a payment to the
Employer to cover such Taxes, in accordance with procedures established by the
Committee. The share withholding amount shall not exceed the Grantee’s minimum
applicable withholding amount for Taxes.

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Option, including
the grant, vesting or exercise of the Option, and the subsequent sale of any
shares of Company Stock acquired at exercise; and (ii) does not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Grantee’s liability for Taxes. Further, if the Grantee has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, the Grantee acknowledges that the Employer
(or the Grantee’s former employer, as applicable) may be required to collect,
withhold or account for Taxes in more than one jurisdiction.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.



--------------------------------------------------------------------------------

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Option, except,
in the event of the Grantee’s death, to the executor or administrator of the
estate of the Grantee or the person or persons to whom the Grantee’s rights
under the Option shall pass by will or the laws of descent and distribution.

15. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

16. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Option under the Grant Letter and these Grant Conditions,
the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the Option
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time;

(b) the grant of the Option under the Plan is voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of them, even if options have been granted repeatedly in the
past;

(c) all decisions with respect to future grants of options, if any, will be at
the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Option and any shares of Company Stock acquired under the Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Employer (including, as applicable, the Grantee’s
employer) and which are outside the scope of the Grantee’s employment contract,
if any;

(f) the Option and any shares of Company Stock acquired under the Plan are not
to be considered part of the Grantee’s normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, payment in lieu of notice, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(g) the Option and the shares of Company Stock subject to the Option are not
intended to replace any pension rights or compensation;

(h) the grant of the Option and the Grantee’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Employer;

(i) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. If the Grantee exercises the Option and
acquires shares of Company Stock, the value of the acquired shares may increase
or decrease, including below the exercise price. The Grantee understands that
the Company is not responsible for any foreign exchange fluctuation between the
United States Dollar and the Grantee’s local currency that may affect the value
of the Option or the shares of Company Stock; and



--------------------------------------------------------------------------------

(j) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the
Grantee’s employment agreement, if any), insofar as these rights, claim or
entitlement arise or may arise from the Grantee’s ceasing to have rights under
or be entitled to receive shares of Company Stock under or ceasing to have the
opportunity to participate in the Plan as a result of such cessation or loss or
diminution in value of the Option or any of the shares of Company Stock acquired
thereunder as a result of such cessation, and the Grantee irrevocably releases
the Employer from any such rights, entitlement or claim that may arise. If,
notwithstanding the foregoing, any such right or claim is found by a court of
competent jurisdiction to have arisen, then the Grantee shall be deemed to have
irrevocably waived the Grantee’s entitlement to pursue such rights or claim.

17. Addendum. Notwithstanding any provisions in the Grant Conditions, the Option
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for the Grantee’s country. Moreover, if the Grantee relocates
to one of the countries included in the Addendum, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary for
legal or administrative reasons. The Addendum constitutes part of these Grant
Conditions.

*        *        *



--------------------------------------------------------------------------------

ADDENDUM

ARMSTRONG WORLD INDUSTRIES, INC.

NONQUALIFIED STOCK OPTION GRANT

Additional Terms and Conditions and Notifications

This Addendum includes special terms and conditions that govern the Option
granted to the Grantee if the Grantee resides in the countries listed
herein. These terms and conditions are in addition to the terms and conditions
set forth in the Grant Conditions. This Addendum may also include information
regarding certain other issues of which the Grantee should be aware with respect
to the Grantee’s participation in the Plan. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Grant Conditions
(of which this Addendum is a part) and the Plan.

Australia

Exercisability of Option

Notwithstanding Section 2 (but subject to Section 3), if any installment of the
Option becomes exercisable when the Fair Market Value Per share of Company Stock
is equal to or less than the per share exercise price of the Option, the Grantee
shall not be permitted to exercise that installment. Such vested installment of
the Option may be exercised only starting on the business day following the
first day on which the Fair Market Value per share exceeds the per share
exercise price of the Option.

Securities Law Disclosures

(a) The Grant Letter and Grant Conditions have been prepared for the purpose of
providing general information, without taking account of the Grantee’s
objectives, financial situation or needs. The Grantee should, before making any
decisions, consider the appropriateness of the information in the Grant Letter
and Grant Conditions, and seek professional advice, having regard to the
Grantee’s objectives, financial situation and needs.

(b) The Company is not licensed to provide financial product advice in Australia
in relation to the Option and recommends that the Grantee read the Plan, the
Grant Letter and the Grant Conditions in full before making a decision to be
granted the Option. There is no cooling-off regime in Australia that applies in
respect of the grant of the Option.

(c) If the Grantee acquires shares of Company Stock under the Plan and offers
such shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Grantee should
obtain legal advice on disclosure obligations prior to making any such offer.

Canada

Notwithstanding Section 6, the Grantee may not pay the exercise price by
delivering shares of Company Stock (or by attestation to ownership of shares).



--------------------------------------------------------------------------------

Notwithstanding Section 12, share withholding shall not be available for
satisfying the obligation for Taxes and the Grantee must provide a payment to
the Employer to cover Taxes in accordance with procedures established by the
Committee.

France

Language Consent. The parties acknowledge that it is their express wish that the
agreements, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Netherlands

The Grantee should be aware of the Dutch insider trading rules, which may impact
the sale of shares of Company Stock acquired under the Option. In particular,
the Grantee may be prohibited from effecting certain share transactions if the
Grantee has insider information regarding the Company. Below is a discussion of
the applicable restrictions. The Grantee is advised to read the discussion
carefully to determine whether the insider rules apply to the Grantee. If it is
uncertain whether the insider rules apply, the Company recommends that the
Grantee consult with his or her personal legal advisor. Please note that the
Company cannot be held liable if the Grantee violates the Dutch insider
rules. The Grantee is responsible for ensuring compliance with these rules.

By entering into this Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

PROHIBITION AGAINST INSIDER TRADING.

Dutch securities laws prohibit insider trading. Under Article 5.56 of the Dutch
Financial Supervision Act, anyone who has “inside information” related to the
Company is prohibited from effectuating a transaction in securities in or from
the Netherlands. “Inside information” is knowledge of specific information
concerning the issuer to which the securities relate that is not public and
which, if published, would reasonably be expected to affect the share price,
regardless of the actual effect on the price. The insider could be any employee
of the Company or an affiliate in the Netherlands who has inside information as
described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch affiliate may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such inside information